Case 4:18-cv-00342-GKF-JFJ Document 80 Filed in USDC ND/OK on 08/19/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

  ANTHONY P. ORNDER,                             )
                                                 )
                 Plaintiff,                      )
                                                 )
  v.                                             )          Case No. 18-CV-0342-GKF-JFJ
                                                 )
  DANIEL ELKINS,                                 )
  ETHAN LONG, and                                )
  CORY BOYD,                                     )
                                                 )
                 Defendants.                     )

                                       OPINION AND ORDER

         This matter is before the Court on defendants’ motion to strike plaintiff’s surreply (Dkt.

  70), defendants’ motion to strike “Plaintiff’s supplemental attachments in support of civil claim”

  (Dkt. 74), plaintiff’s motion for appointment of counsel (Dkt. 77) and plaintiff’s “motion for stay

  to submit affidavit and supplemental opposition to defendants’ motion for summary judgment”

  (Dkt. 78). For the reasons that follow, the Court grants defendants’ first motion to strike, denies

  defendants’ second motion to strike, denies Ornder’s “motion for stay to submit affidavit and

  supplemental opposition to defendants’ motion for summary judgment,” and denies Ornder’s

  motion for appointment of counsel.

  I.     Procedural Background

         This 42 U.S.C. § 1983 civil rights action arises from a traffic stop on August 23, 2016, in

  Bartlesville, Oklahoma, that resulted in Ornder’s arrest on an outstanding felony warrant and on

  charges related to the traffic stop. Ornder, appearing pro se and in forma pauperis, filed an
Case 4:18-cv-00342-GKF-JFJ Document 80 Filed in USDC ND/OK on 08/19/20 Page 2 of 7




  amended complaint (Dkt. 44) on May 31, 2019, asserting three claims against four defendants.1

  Defendants each filed an answer (Dkts. 45, 46, 47) to the amended complaint. In an opinion and

  order (Dkt. 48) filed June 13, 2019, the Court screened the amended complaint, dismissed the

  fourth defendant, dismissed Ornder’s deliberate-indifference claim (Count II) and determined

  Ornder could proceed against defendants on his Fourth Amendment excessive-force claim (Count

  I) and his state-law claim for conversion (Count III). That same day, the Court issued a scheduling

  order (Dkt. 49) establishing a deadline of September 16, 2019, for completing discovery and a

  deadline of October 15, 2019, for filing dispositive motions.         The Court denied Ornder’s

  subsequent requests for appointment of counsel. See Dkts. 50, 58, 59. On defendant’s request,

  the Court extended the deadline for filing dispositive motions to November 4, 2019. Dkts. 61, 62.

         Defendants moved for summary judgment (Dkt. 65) on November 4, 2019, and Ornder

  filed a timely response (Dkt. 66) in opposition to the motion on November 18, 2019. Defendants

  filed a reply (Dkt. 67) on December 2, 2019.2 Ornder subsequently filed an “objection to

  defendants’ reply” (Dkt. 69), which was docketed as a “surreply,” on December 16, 2019, and

  “Plaintiff’s supplemental attachments in support of civil claim” (Dkt. 73) on February 24, 2020.

  Defendants moved to strike both filings (Dkt. 70, 74), and Ornder filed a response (Dkt. 76) in

  opposition to the motion to strike his “supplemental attachments.” More recently, Ornder filed a

  motion for appointment of counsel (Dkt. 77), on June 9, 2020, and a “motion for stay to submit




         1
           Ornder filed his original complaint (Dkt. 1) in June 2018, asserting five claims against
  six defendants. Here, the Court discusses only the procedural history relevant to the motions
  currently before the Court. Additional procedural history is discussed in this Court’s prior opinions
  and orders (Dkts. 40, 48, 79).
         2
           As further discussed below, the summary judgment motion is fully briefed and the Court
  will address that motion in a separate opinion and order.


                                                   2
Case 4:18-cv-00342-GKF-JFJ Document 80 Filed in USDC ND/OK on 08/19/20 Page 3 of 7




  affidavit and supplemental opposition to defendants’ motion for summary judgment” (Dkt. 78), on

  June 12, 2020.

  II.    Discussion

         A.        Motion to strike Ornder’s surreply (Dkt. 70)

         As discussed, Ornder filed a timely response to defendants’ motion for summary judgment

  on November 18, 2019, and defendants filed a reply on December 2, 2019. Dkts. 66, 67. On

  December 16, 2019, Ornder filed an “objection to defendants’ reply” (Dkt. 69). Based on the

  timing and substance of the “objection,” the Court of Clerk docketed this filing as a “surreply.”

  Citing LCvR 7.2(h), defendants move to strike Ornder’s “objection” as an improper surreply. Dkt.

  70. Ornder did not file a response to the motion to strike.

         Under LCvR 7.2(h), a motion is deemed ripe for ruling either (1) after a response and reply

  have been filed, or (2) if no reply is filed, after the 14-day period to file a reply has expired.

  “Supplemental briefs are not encouraged and may be filed only upon motion and leave of Court.”

  LCvR 7.2(h). Here, defendants’ summary judgment motion was fully briefed and ripe for

  adjudication as of December 2, 2019, when defendants filed their reply. See id. Ornder’s

  “objection,” filed 14 days later, both reasserts and expands upon the facts and arguments he

  presents in his response to the summary judgment motion. See Dkts. 66, 69. Further, as defendants

  contend, Ornder neither sought nor obtained permission from this Court to file a supplemental

  brief. See Dkt. 70, at 1-2. For these reasons, the Court agrees with defendants that Ornder’s

  “objection” is an improper surreply and therefore grants defendants’ motion (Dkt. 70) to strike the




                                                   3
Case 4:18-cv-00342-GKF-JFJ Document 80 Filed in USDC ND/OK on 08/19/20 Page 4 of 7




  surreply.3 See Ysais v. N.M. Judicial Standard Comm’n, 616 F. Supp. 2d 1176, 1184 (D. N.M.

  2009) (explaining that Fed. R. Civ. P. 12(f) governs motions to strike “pleadings” and

  acknowledging that “objections” generally may not be attacked by a motion to strike, but stating

  that a court has discretion to strike any filing, such as a surreply, that is not permitted under local

  rules). Ornder’s surreply (Dkt. 69) is therefore stricken.

         B.      Motion to strike Ornder’s “supplemental attachments” (Dkt. 74)

         On February 24, 2020, Ornder filed “Plaintiff’s supplemental attachments in support of

  civil claim” (Dkt. 73). This filing consists of four attachments: (1) a news article from October

  26, 2017, describing a lawsuit filed against defendant Cory Boyd by a woman he shot when he

  responded to a domestic-violence call in October 2016; (2) a handwritten note signed by Kayla

  Harbour indicating that Ornder had at least $1,000 in cash on him the day before his arrest; (3) the

  envelope Harbour used to send the note to Ornder and (4) Ornder’s handwritten “affidavit” that is

  signed but neither dated nor notarized Dkt. 73, at 2-10.

         Citing Fed. R. Civ. P. 15, defendants move to strike Ornder’s “supplemental attachments”

  as an improper attempt to amend or supplement his amended complaint without leave of court.

  Dkt. 74. In his response in opposition to the motion to strike, Ornder contends he did not intend

  to amend or supplement his amended complaint; rather, he submitted the supplemental

  attachments, belatedly, as additional “discovery” materials to oppose defendants’ summary

  judgment motion because his ability to complete discovery has been hindered by non-working

  computers in the law library and his lack of counsel. Dkt. 76.


         3
            The Court recognizes that Ornder appears in this matter without counsel. But the leniency
  a court must apply in construing pleadings drafted by a pro se litigant does not relieve a pro se
  litigant from compliance with the Federal Rules of Civil Procedure or this court’s Local Civil
  Rules. Hall v. Witteman, 584 F.3d 859, 863 (10th Cir. 2009); Ogden v. San Juan Cty., 32 F.3d
  452, 455 (10th Cir. 1994).


                                                    4
Case 4:18-cv-00342-GKF-JFJ Document 80 Filed in USDC ND/OK on 08/19/20 Page 5 of 7




         For three reasons, the Court denies defendants’ motion to strike Ornder’s “supplemental

  attachments.” First, Ornder’s response to the motion clarifies that he submitted the attachments to

  supplement his response to the summary judgment motion, not to amend or supplement his

  amended complaint. This undercuts defendants’ argument that the supplemental attachments

  should be stricken based on Ornder’s alleged failure to comply with Rule 15. Second, while

  Ornder submitted his “supplemental attachments” well after the time for filing his response to the

  summary judgment motion, the Court finds defendants will not be prejudiced by the Court’s

  consideration of these four attachments to the extent any are relevant and admissible for purposes

  of summary judgment. See Fed. R. Civ. P. 56(c) (discussing materials court may consider in ruling

  on summary judgment motion); Fed. R. Civ. P. 56(d)(2) & (e)(2) (permitting court to allow party

  additional time to present facts previously unavailable to nonmovant or to present materials to

  support facts the party previously failed to properly support).         Third, because Ornder has

  repeatedly advised this Court of his limited ability to conduct discovery, see, e.g., Dkts. 50, 54, 58,

  64, and this Court has denied his requests for counsel, see Dkt. 59, the Court finds it would promote

  fairness in the summary judgment proceeding to allow Ornder’s belated submission of these

  particular “supplemental attachments.” For these reasons, the Court denies defendants’ motion

  (Dkt. 74) to strike “Plaintiff’s supplemental attachments in support of civil claim.”

         C.      Ornder’s “motion for stay” (Dkt. 78)

         On June 12, 2020, Ornder filed a “motion for stay to submit affidavit and supplemental

  opposition to defendants’ motion for summary judgment” (Dkt. 78). In this motion, Ornder

  requests a “stay” and permission to submit an affidavit and other discovery materials to oppose

  defendants’ summary judgment motion. Dkt. 78, at 1-2. To support his requests, Ornder asserts

  that defendants have a submitted “perjured statements” to support their motion for summary

  judgment, that he can provide “court records” to contradict defendants’ evidence, that he has not

                                                    5
Case 4:18-cv-00342-GKF-JFJ Document 80 Filed in USDC ND/OK on 08/19/20 Page 6 of 7




  been able to complete discovery or submit evidence, and that he needs additional time to

  “supplement the record with a response and objection to defendants summary judgment” motion.

  Id. Defendants did not file a response to this motion.

         The Court denies Ornder’s motion for two reasons. First, the record reflects that Ornder

  filed a timely response to defendants’ summary judgment motion, that he attached exhibits (i.e.,

  evidence) with his response, that he later filed an untimely and improper “objection,” and that he

  belatedly submitted additional discovery through his “supplemental attachments” that the Court

  has permitted him to file out of time. The Court does not doubt that Ornder faced difficulties in

  conducting discovery from prison, but the record does not support his assertion that he has been

  unable to either gather or submit evidence to oppose the summary judgment motion. Second,

  while the Court overruled defendants’ objection to allowing Ornder’s “supplemental attachments”

  to be considered as part of the record for summary judgment proceedings, the Court declines to

  further delay the summary judgment proceeding at this point to permit Ornder to conduct

  additional discovery nearly one year after the September 16, 2009 discovery deadline. The Court

  therefore denies Ornder’s “motion for stay to submit affidavit and supplemental opposition to

  defendants’ motion for summary judgment” (Dkt. 78).

         D.      Ornder’s motion for appointment of counsel (Dkt. 77)

         Finally, Ornder renews his request for appointment of counsel. Dkt. 77. The Court denies

  Ornder’s instant motion for the same reasons stated in this Court’s prior order denying his requests

  for counsel. See Dkt. 59. In addition, because defendants’ motion for summary judgment is

  pending and fully briefed, the Court finds it would not be fundamentally unfair to decline Ornder’s

  request for appointed counsel at this time. Should this case proceed to trial, Ornder may file a new

  motion renewing his request for appointment of counsel.




                                                   6
Case 4:18-cv-00342-GKF-JFJ Document 80 Filed in USDC ND/OK on 08/19/20 Page 7 of 7




  III.      Conclusion

            Based on the foregoing, the Court grants defendants’ motion to strike Ornder’s surreply

  (Dkt. 70) and orders the surreply (Dkt. 69) stricken from the record, denies defendants’ motion

  to strike Ornder’s “supplemental attachments” (Dkt. 74), denies Ornder’s “motion for stay to

  submit affidavit and supplemental opposition to defendants’ motion for summary judgment” (Dkt.

  78) and denies Ornder’s motion for appointment of counsel (Dkt. 77).

            ACCORDINGLY, IT IS HEREBY ORDERED that:

         1. Defendants’ motion to strike Ornder’s surreply (Dkt. 70) is granted.

         2. Ornder’s surreply (Dkt. 69) is stricken.

         3. Defendants’ motion to strike Ornder’s “supplemental attachments” (Dkt. 74) is denied.

         4. Ornder’s “motion for stay to submit affidavit and supplemental opposition to defendants’

            motion for summary judgment” (Dkt. 78) is denied.

         5. Ornder’s motion for appointment of counsel (Dkt. 77) is denied without prejudice.

            DATED this 19th day of August 2020.




                                                       7
